Exhibit 10.15
PIKE ELECTRIC CORPORATION
Management Incentive Plan

     
Purposes and Introduction
 
The Management Incentive Plan (the “Plan”) provides for Cash Incentive Awards
under the Pike Electric Corporation 2008 Omnibus Incentive Compensation Plan
(the “Omnibus Plan”). Except as otherwise expressly defined herein, capitalized
terms shall be as defined in the Omnibus Plan.

The primary purposes of the Plan include:
 
   
 
 
•      Motivate behaviors that lead to the successful achievement of financial,
operational and individual performance goals that support the Company’s stated
business strategy.
 
   
 
 
•     Assist in attracting and retaining eligible employees by offering an
opportunity to earn a competitive level of compensation.
 
   
 
 
•      Promote the performance orientation at the Company and communicate to
employees that greater responsibility carries greater rewards.
 
   
 
 
Participants will be eligible to earn incentive awards based on performance
measures as follows:
 
   
 
 
1.    Earnings Per Share, defined as the fully diluted earnings per share of the
Company for the applicable Plan Year (the “EPS Measure”).
 
   
 
 
2.    Safety of the employees of the Company and its Affiliates measured by the
OSHA recordable incident rate for the applicable Plan Year (the “Safety
Measure”). Certain participants may not have the Safety Measure as a performance
measure.
 
   
 
 
3.     Individual achievement of specified personal performance objectives (the
“Personal Measures”).
 
   
 
 
The weightings for the three categories above and the specific targets for the
EPS Measure and Safety Measure for each Plan Year for executive officers will be
determined by the Compensation Committee by no later than September 30 of the
Plan Year. The CEO will make all such determinations for all other participants.
 
   
 
 
To achieve the maximum motivational impact, performance measures (including each
participant’s Personal Measures) and the awards that will be received for
meeting the assigned targets will be communicated to participants as soon as
practicable after the beginning of each Plan Year.

 

 



--------------------------------------------------------------------------------



 



     
 
 
Each participant will be assigned by no later than September 30 of each Plan
Year a Target Incentive Award for the Plan Year (determined as a percentage of
base salary). The Target Incentive Award, or a greater or lesser amount, will be
earned after the end of the Plan Year based on the performance against the
predetermined targets.
 
   
 
 
Not later than 75 days after the end of each Plan Year, 100% of the awards
earned will be payable to participants in cash.
 
   
Plan Year
 
The period over which performance will be measured is the Company’s fiscal year,
July 1 through June 30 (the “Plan Year”).
 
   
Eligibility and Participation
 
Unless otherwise determined by the Compensation Committee, each executive
officer of the Company will participate in the Plan. In addition, the CEO will
designate which employees of the Company and its Affiliates other than the
executive officers will participate for each Plan Year.
 
   
 
 
Participation in one year does not guarantee participation in a following year,
but instead will be reevaluated and determined on an annual basis.

Unless otherwise expressly determined by the CEO, Participants in the Plan may
not participate in any other annual incentive plan offered by the Company or its
Affiliates.
 
   
Target Incentive Awards
 
Each participant will be assigned a Target Incentive Award for each Plan Year by
no later than September 30 of the Plan Year (calculated as a percentage of his
or her base salary). Participants may be assigned a level of Target Incentive
Award by position, by salary level or based on other factors as determined by
the CEO.
 
   
 
 
Target Incentive Awards will be reevaluated periodically. If the job
responsibility of a position changes during the Plan Year, or base salary is
increased significantly, the Target Incentive Award may be revised as the CEO
may determine is appropriate.
 
   
 
 
Target Incentive Awards will be communicated to each participant as close to the
beginning of the Plan Year as practicable in writing.

 

2



--------------------------------------------------------------------------------



 



     
Performance Measures and Award Funding
 
Each applicable performance measure will have a weighting and a Threshold,
Target and Maximum award level established by no later than September 30 of each
Plan Year. Payouts for each performance measure at Threshold, Target and Maximum
will be as follows:

                              Threshold     Target     Maximum  
Award Level Funded
    50 %     100 %     150 %

     
 
 
Percent of payout will be determined on a straight line basis from Threshold to
Target and from Target to Maximum. There will be no payout unless the Threshold
for the applicable performance measure is reached.
 
   
 
 
No payout will be made for the Safety Measure or the Personal Measures if
achievement for the EPS Measure does not equal or exceed its Threshold.
 
   
 
 
Final award amounts will be calculated after the Compensation Committee has
determined the EPS performance level achieved for the Plan Year.
 
   
 
 
An example of the award calculation is included on Exhibit A.
 
   
Form and Timing of Payments
 
Final award payouts will be made in cash as soon as practicable after award
payouts are approved by the Company, but not more than 75 days after the end of
the applicable Plan Year.
 
   
Change in Status
 
An employee hired into an eligible position during the Plan Year prior to
December 31 of the Plan Year may participate in the Plan for the balance of the
Plan Year on a pro rata basis, as determined by the CEO.
 
   
Certain Terminations of Employment
 
In the event a participant voluntarily terminates employment (other than
Retirement) or is terminated involuntarily during or after the end of the Plan
Year but before the payment date, any Award will be forfeited. In the event of
death, Disability or Retirement, the award will be paid on a pro rata basis
based on the actual performance determined after the end of the Plan Year.
 
   
 
 
“Disability” and “Retirement” are defined on Exhibit B attached to the Plan.
 
   
Change In
Control
 
In the event of a Change in Control, Section 8 of the Omnibus Plan will control.
In that regard, all Cash Incentive Awards will be paid out as if the date of the
Change in Control were the last day of the Plan Year and target performance
levels had been attained for all goals.
 
   
Withholding
 
The Company will withhold from award payouts any Federal, foreign, state or
local income or other taxes required to be withheld.

 

3



--------------------------------------------------------------------------------



 



     
Executive Officers
 
Cash Incentive Awards for executive officers of the Company and its Affiliates
are intended to meet all of the requirements for Performance Compensation Awards
as set forth in Section 6(e) of the Omnibus Plan. In that regard, and
notwithstanding any provisions to the contrary above, all determinations under
the Plan with respect to executive officers (including, without limitation,
determinations with respect to participation, establishment of performance
goals, determination of goal achievement, setting of target awards, final award
determinations), will be approved by the Compensation Committee.
 
   
Stockholder Approval
 
The Plan and the awards hereunder are made pursuant to the Omnibus Plan, which
was approved by the Company’s stockholders at the Annual Meeting of Stockholders
held on December 5, 2007.
 
   
Governance
 
The Compensation Committee is ultimately responsible for the administration and
governance of the Omnibus Plan, including this Plan. The Committee may adjust
any award due to extraordinary events as described in Section 6(e)(v) of the
Omnibus Plan; provided, however, that the Committee will at all times be
required to exercise this discretionary power in a manner, and subject to such
limitations, as will permit all payments under the Plan to “covered employees,”
as defined in Section 162(m) of the Code, to continue to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code. In
addition, under the Omnibus Plan, the Committee retains the discretion to reduce
any award amount from the amount otherwise determined under the applicable
formula. Subject to the foregoing, the decisions of the Committee will be
conclusive and binding on all participants. The Plan may be modified or
discontinued at any time with or without notice at the discretion of the
Company.

 

4



--------------------------------------------------------------------------------



 



Exhibit A
Example Calculation
Assume Target Incentive Award of $100,000, weightings as indicated below and
Target level achieved for EPS, Maximum level for Safety and Threshold level for
Personal Measures. The award calculation would be as follows:

                                      A     B     C     D       Target Incentive
    Measure     Measure     Award Amount   Measure   Award     Weighting    
Achievement Factor     (A x B x C)    
EPS
  $ 100,000       60 %     100 %   $ 60,000  
 
                               
Safety
  $ 100,000       25 %     150 %   $ 37,500  
 
                               
Personal
  $ 100,000       15 %     50 %   $ 7,500  
 
                               
 
                  Total     $ 105,000  

 





--------------------------------------------------------------------------------



 



Exhibit B
Certain Definitions
For purposes of the Plan, the following terms have the following meanings:
“Cause” has the meaning set forth in the employment or other agreement between a
participant and the Company or an Affiliate or, in the absence thereof, shall
mean (i) the participant’s fraud, embezzlement or misappropriation with respect
to the Company or its Affiliates, (ii) the participant’s material breach of any
agreement between the participant and the Company or an Affiliate which is not
cured within 15 days (or any shorter cure period in such other agreements) after
the participant’s receipt of written notice thereof from the Company or an
Affiliate, (iii) the participant’s breach of fiduciary duties to the Company,
its Affiliates or their stockholders, (iv) the participant’s conviction or plea
of nolo contendere in respect of a felony or of a misdemeanor involving moral
turpitude, (v) the participant’s violation of the Company’s substance abuse
policy resulting in termination of employment, or (vi) the participant’s willful
or negligent misconduct that has a material adverse effect on the property or
business of the Company or an Affiliate.
“Disability” has the meaning set forth in any long-term disability plan of the
Company or an Affiliate in which the participant participates or, in the absence
thereof, shall mean the inability of the participant, due to the condition of
the participant’s physical, mental or emotional health, effectively to perform
the participant’s duties with the Company or an Affiliate consistent with the
participant’s relationship with or without reasonable accommodation for a
continuous period of more than 90 days or for 90 days in any period of 180
consecutive days, as determined by a physician retained by the Company (and the
participant hereby authorizes the disclosure and release to the Company of such
determination and all supporting medical records).
“Retirement” means termination of employment with the Company and its
Affiliates, other than for Cause or due to the participant’s death or
Disability, after the attainment of age 591/2 and completion of at least
10 years of service (as determined under the Pike Electric, Inc. 401(k) Plan).

 

